Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 1 of 55 PageID 10806
                Case: 18-11901 Date Filed: 09/15/2020 Page: 1 of 53



                                                                         [PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 18-11901
                            ________________________

                     D.C. Docket No. 3:09-cv-11829-WGY-JBT


  MARY SOWERS,
  as personal representative of the Estate of Charles Sowers,

                                                    Plaintiff-Appellee
                                                    Cross-Appellant,

                                       versus

  R.J. REYNOLDS TOBACCO COMPANY,
  individually and as successor by merger to the Brown and
  Williamson Tobacco Corporation and The American
  Tobacco Company,

                                                     Defendant-Appellant
                                                      Cross-Appellee,
  PHILIP MORRIS USA, INC.,
  et al.,

                                                     Defendants.

                             _______________________

                     Appeals from the United States District Court
                          for the Middle District of Florida
                             _______________________
                                (September 15, 2020)
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 2 of 55 PageID 10807
                Case: 18-11901 Date Filed: 09/15/2020 Page: 2 of 53



  Before BRANCH, TJOFLAT, and ED CARNES, Circuit Judges.

  ED CARNES, Circuit Judge:

         Charles Sowers smoked one to three packs of cigarettes a day for about fifty

  years, and it killed him. He died of lung cancer caused by smoking cigarettes.

  Mary Sowers, his widow and the representative of his estate, sued the

  manufacturer of the cigarettes, R.J. Reynolds, under Florida’s wrongful death

  statute. A jury found the company liable for his death and awarded compensatory

  damages, which resulted in a judgment of $2.125 million.

         R.J. Reynolds has appealed, seeking a new trial on two grounds, one

  involving an evidentiary ruling and the other involving some statements Mrs.

  Sowers’ attorney made in closing argument. We find no merit in either ground.

  She has cross-appealed, seeking a new trial on the issue of punitive damages,

  which was not presented to the jury at the first trial. R.J. Reynolds does not

  dispute that Mrs. Sowers is entitled to a new trial on punitive damages but

  contends that if there is one it will have to include the liability issue, which would

  put at risk all of the compensatory damages she was awarded in the first trial. We

  disagree that the trial she is entitled to receive on the punitive damages issue will

  open up the liability and compensatory damages judgment that she has already

  obtained in the first trial.




                                             2
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 3 of 55 PageID 10808
                Case: 18-11901 Date Filed: 09/15/2020 Page: 3 of 53



        And, as we will explain, unless it is successful in getting our judgment

  vacated or reversed, R.J. Reynolds will have to pay Mrs. Sowers the compensatory

  damages award, plus any applicable interest, promptly after our mandate issues

  instead of delaying payment until after the trial on punitive damages and any

  resulting appeal from the judgment in that trial is completed.

                       I. BACKGROUND: THE ENGLE CASE

        This is an “Engle progeny” case, the name insiders give to the originating

  class action lawsuit with a lead plaintiff named Engle. See Engle v. Liggett Group,

  Inc., 945 So. 2d 1246 (Fla. 2006). In that case, a group of Florida smokers and

  smokers’ survivors filed a class action against the major tobacco companies,

  including R.J. Reynolds, for injuries they suffered because of the tobacco

  companies’ manufacture and sale of cigarettes containing nicotine. See id. at 1256

  & n.3. The Engle class asserted numerous claims, including: (1) strict liability; (2)

  fraud; (3) conspiracy to commit fraud; (4) breach of implied warranty; (5)

  intentional infliction of emotional distress; (6) negligence; and (7) breach of

  express warranty; they also requested equitable relief. See R.J. Reynolds Tobacco

  Co. v. Engle, 672 So. 2d 39, 40 (Fla. 3d DCA 1996).

        After lengthy discovery and a year-long trial in the class action, the jury

  found, among other things, that the tobacco companies had breached their duty of

  care and sold defective cigarettes, and that their conduct satisfied the conduct


                                            3
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 4 of 55 PageID 10809
                Case: 18-11901 Date Filed: 09/15/2020 Page: 4 of 53



  elements of the torts of fraudulent concealment, conspiracy to fraudulently

  conceal, breach of warranty, negligence, and strict liability. See Engle, 945 So. 2d

  at 1255, 1276–77; see also Searcy v. R.J. Reynolds Tobacco Co., 902 F.3d 1342,

  1346 (11th Cir. 2018) (“According to [the Florida Supreme Court], the Engle jury

  did not decide the defendants’ liability, but instead ‘decided issues related to [the

  defendants’] conduct.’”) (first brackets added) (quoting Engle, 945 So. 2d at 1263).

  The Florida Supreme Court upheld the jury’s findings and “decertified the class to

  allow individual actions about the remaining issues of specific causation, damages,

  and comparative fault.” Graham v. R.J. Reynolds Tobacco Co., 857 F.3d 1169,

  1174 (11th Cir. 2017) (en banc) (citing Engle, 945 So. 2d 1246).

        The Florida Supreme Court also clarified that some of the jury’s findings

  “had preclusive effect in the later individual actions.” Id.; see also Engle, 945 So.

  2d at 1277.

        Specifically, the Engle jury findings establish: (1) “that smoking
        cigarettes causes’ various diseases, including ‘lung cancer”; (2) “that
        nicotine in cigarettes is addictive”; (3) “that the defendants placed
        cigarettes on the market that were defective and unreasonably
        dangerous”; (4) “that the defendants concealed or omitted material
        information not otherwise known or available knowing that the material
        was false or misleading or failed to disclose a material fact concerning
        the health effects or addictive nature of smoking cigarettes or both”; (5)
        “that the defendants agreed to conceal or omit information regarding the
        health effects of cigarettes or their addictive nature with the intention
        that smokers and the public would rely on this information to their
        detriment”; (6) “that all of the defendants sold or supplied cigarettes that
        were defective”; (7) “that all of the defendants sold or supplied
        cigarettes that, at the time of sale or supply, did not conform to
                                             4
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 5 of 55 PageID 10810
                Case: 18-11901 Date Filed: 09/15/2020 Page: 5 of 53



        representations of fact made by said defendants”; and (8) “that all of the
        defendants were negligent.”

  Searcy, 902 F.3d at 1346 (quoting Engle, 945 So. 2d at 1276–77). All members of

  the Engle class in their individual follow up trials are entitled to the benefit of

  those specific findings without having to prove them.

        As a result, in his individual lawsuit an “Engle progeny” plaintiff who

  proves he is a member of the Engle class can use the findings of the Engle jury to

  establish the conduct elements for the torts of “strict liability, negligence, breach of

  express and implied warranty, fraudulent concealment, and conspiracy to

  fraudulently conceal claims.” Philip Morris USA, Inc. v. Douglas, 110 So. 3d 419,

  436 (Fla. 2013).

        What is left for each Engle progeny plaintiff to prove to prevail on an

  individual claim for negligence and strict liability (the two claims on which Mrs.

  Sowers succeeded) is: (1) membership in the Engle class, (2) individual causation,

  which is established by showing “that addiction to smoking the Engle defendants’

  cigarettes containing nicotine was a legal cause of the injuries alleged,” and (3)

  damages. Searcy, 902 F.3d at 1346 (quoting Douglas, 110 So. 3d at 430). To

  prevail on individual claims for fraudulent concealment and conspiracy to

  fraudulently conceal (the two claims on which Mrs. Sowers did not succeed),

  Engle progeny plaintiffs must prove: (1) membership in the Engle class; (2)

  detrimental reliance on the material information that the Engle defendants had
                                              5
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 6 of 55 PageID 10811
                Case: 18-11901 Date Filed: 09/15/2020 Page: 6 of 53



  concealed and conspired to conceal about the health effects and/or addictive nature

  of smoking; (3) that the plaintiff’s reliance was a legal cause of his injuries; and (4)

  damages. See Cote v. R.J. Reynolds Tobacco Co., 909 F.3d 1094, 1106 (11th Cir.

  2018).

         If an Engle progeny plaintiff who is a member of the class asserts in his

  individual lawsuit a negligence claim, he is entitled to the benefit of the

  Engle jury’s finding that the tobacco company was negligent. But under Florida

  law, in a negligence or strict liability action, the company is entitled to assert the

  affirmative defense of comparative fault and to use it to seek a reduction in an

  award of compensatory damages on the ground that the injured person 1 contributed

  to his own injuries. See Fla. Stat. § 768.81(2) (stating that in a civil action for

  damages based on certain claims, including negligence and strict liability,

  “contributory fault chargeable to the claimant diminishes proportionately the

  amount awarded as economic and noneconomic damages for an injury attributable


         1
            We say “injured person” instead of “plaintiff” because the plaintiff in a Florida
  wrongful death action is the personal representative of the decedent’s estate, seeking damages for
  the benefit of the estate itself and for the decedent’s survivors. See Fla. Stat. § 768.20. Mrs.
  Sowers is both the estate’s personal representative and a survivor. As a result, she is both an
  “injured person” and the “plaintiff.” But that will not necessarily be true in every wrongful death
  case. If the personal representative is not one of the decedent’s survivors, she will not have
  suffered any injuries that are compensable under the Florida Wrongful Death Act. See id.
  § 768.21. And, of course, to the extent the representative seeks to recover damages on behalf of
  the decedent’s estate, the injured person (the decedent) cannot be the plaintiff. The dead can’t act
  as litigants any more than they can act as judges. See Yovino v. Rizo, 139 S. Ct. 706, 710 (2019)
  (per curiam) (holding that dead judges cannot decide cases and explaining that “federal judges
  are appointed for life, not for eternity”).


                                                   6
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 7 of 55 PageID 10812
                Case: 18-11901 Date Filed: 09/15/2020 Page: 7 of 53



  to the claimant’s contributory fault, but does not bar recovery”). Comparative fault

  does not apply to intentional tort actions. Id. § 768.81(4). So when an Engle

  progeny case contains both negligence and intentional tort claims, if the plaintiff

  prevails on an intentional tort claim, any compensatory damages award “may not

  be reduced by comparative fault.” Schoeff v. R.J. Reynolds Tobacco Co., 232 So.

  3d 294, 305 (Fla. 2017); see also Smith v. R.J. Reynolds Tobacco Co., 880 F.3d

  1272, 1279 (11th Cir. 2018).

                             II. BACKGROUND: THIS CASE

         Mrs. Sowers brought her Engle progeny claims in a wrongful death lawsuit

  for losses she suffered when her husband, a lifelong smoker, died of lung cancer in

  1995. She asserted claims of fraudulent concealment, conspiracy to fraudulently

  conceal, strict liability, negligence, gross negligence, and breach of both express

  and implied warranty. 2 Among other defenses, R.J. Reynolds asserted in its

  answer that Mr. Sowers had contributed to his injuries, “barring [Mrs. Sowers’]

  recovery in whole or in part.”

         Before the case went to trial, Mrs. Sowers withdrew her claims for breach of

  warranty. Somewhere along the way her claim for gross negligence also dropped

  out of the case. Nothing about that claim was put to the jury. The court did not


         2
           Mrs. Sowers’ complaint named three defendants: R.J. Reynolds, Philip Morris, and
  Lorillard Tobacco Company. Only R.J. Reynolds is relevant to this appeal because Lorillard was
  dismissed from the case before trial and the jury found Philip Morris was not liable.
                                                7
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 8 of 55 PageID 10813
                Case: 18-11901 Date Filed: 09/15/2020 Page: 8 of 53



  even mention the term “gross negligence” in its instructions, and the jury made no

  findings about gross negligence or the lack of it.

        The only claims that went to the jury were: (1) negligence; (2) strict liability;

  (3) fraudulent concealment; and (4) conspiracy to fraudulently conceal. As we

  have mentioned, the Florida Supreme Court’s holding in Engle established for the

  jury in an Engle progeny lawsuit brought by a member of the class that the Engle

  defendants — which included R.J. Reynolds — had committed the conduct

  elements of each of those four torts. See Douglas, 110 So. 3d at 436 (noting that

  Engle established “the Engle defendants’ common liability for the strict liability,

  negligence, . . . fraudulent concealment, and conspiracy to fraudulently conceal

  claims”). After a seven-day trial, the jury returned a verdict in favor of Mrs.

  Sowers on the negligence and strict liability claims and found that she had

  sustained $4,250,000 in compensatory damages.

        The issues the jury resolved in reaching those results are reflected in its

  answers to ten of the verdict form questions that the district court submitted to it.

  The substance of the jury’s findings (this is a paraphrase) was:

                                    Class Membership

               1) Charles Sowers was addicted to cigarettes containing nicotine.

               2) Addiction to cigarettes containing nicotine was a legal cause of his
                  death.



                                             8
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 9 of 55 PageID 10814
                Case: 18-11901 Date Filed: 09/15/2020 Page: 9 of 53



                                Negligence and Strict Liability

                3) Smoking R.J. Reynolds’ cigarettes was a legal cause of his lung
                   cancer and death.

                4) He and R.J. Reynolds were each 50% at fault as the legal cause of
                   his lung cancer and death.

                                    Fraudulent Concealment

                5) He reasonably relied to his detriment on statements of R.J.
                   Reynolds that concealed or omitted material information
                   concerning the health effects and/or addictive nature of cigarette
                   smoking.

                6) His reliance on those statements was not a legal cause of his death. 3

                               Conspiracy to Fraudulently Conceal

                8) He reasonably relied to his detriment on statements R.J. Reynolds
                   made in furtherance of its agreement to conceal or omit material
                   information concerning the health effects and/or addictive nature
                   of smoking.

                9) His reliance on those statements was not a legal cause of his lung
                   cancer and death.

                                              Damages

                10) The amount of compensatory damages sustained by Mrs. Sowers
                    for the loss of her husband’s companionship and protection, and



         3
          The jury was instructed to skip question number seven if it answered “no” to question
  number six, which it did.
                                                 9
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 10 of 55 PageID 10815
                Case: 18-11901 Date Filed: 09/15/2020 Page: 10 of 53



                    her mental pain and suffering as a result of his lung cancer and
                    death, was $4,250,000.

  Because the jury did not find for Mrs. Sowers on her intentional tort claims, the

  compensatory damages award was reduced by half based on the jury’s

  determination that Mr. Sowers was 50% at fault for his injuries, resulting in a

  compensatory damages award of $2.125 million. See Schoeff, 232 So. 3d at 305.

        III. BACKGROUND: CHARLES AND MARY’S LIFE TOGETHER

        At trial, the jury considered extensive evidence about the history of cigarette

  design, use, and marketing in America. Because little of that evidence is relevant

  to the issues before us, we will skip most of it. In this part of the opinion we will

  discuss mostly facts about Mr. Sowers’ life and his marriage to Mrs. Sowers that

  were put before the jury, as well as some facts on that subject R.J. Reynolds was

  not allowed to put before the jury. These facts are relevant to the evidentiary

  ruling that is an issue in the appeal.

        Charles and Mary Sowers met in 1944 when he was in the Navy. He was

  nineteen, she was eighteen, and it was “love at first sight.” They married four

  months later, had four children, and eventually settled in Florida. After retiring

  from the Navy, Charles worked as a parts salesman for trucking companies.

        Charles was a heavy smoker when Mary met him, and he smoked between

  one and three packs of cigarettes a day for most of his life. Mary described him as


                                            10
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 11 of 55 PageID 10816
                Case: 18-11901 Date Filed: 09/15/2020 Page: 11 of 53



  a “chain smoker,” testifying that he “always had [a cigarette] in his hand,” and the

  “first thing” he did every morning was smoke. She described how he had “tried

  very hard to quit smoking” several times, but was never able to, and how he would

  get “jittery and nervous and seemed to have a lot of anxiety” whenever he tried to

  quit. At some point, Charles went to a doctor “and talked about [how to quit

  smoking], but he still said he just couldn’t give it up.” In 1994, after he was

  diagnosed with lung cancer, Charles was finally able to quit smoking with the help

  of nicotine gum. But, of course, it was too late. He died of lung cancer in 1995.

         Charles had also been a heavy drinker for part of his life. Mary testified that

  he was drinking heavily when they met and he continued doing so after they got

  married. She said he would sometimes stop at a bar on the way to work and would

  also sometimes drink while at work. 4 One of Mary’s own experts testified that

  Charles “was universally characterized as someone who not only was a heavy

  drinker, but did not have control over that behavior, and, therefore, he was in

  trouble with alcohol.” The same expert also stated that Charles’ drinking was “a

  major source of friction in his marriage” and agreed that it was a “clinically

  significant disruption” in his relationship with Mary.



         4
           That testimony about Charles’ drinking was contradicted by the testimony of his
  brother, William Sowers, who stated that Charles was only a “sociable drinker,” didn’t drink
  before work, and that he could never remember Charles drinking during work or on a lunch
  break.


                                                 11
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 12 of 55 PageID 10817
                Case: 18-11901 Date Filed: 09/15/2020 Page: 12 of 53



        The couple divorced in 1969 and Mary stated in her deposition it was

  because of Charles’ “drinking and cheating.” At the time they divorced, he was

  cheating on Mary with a woman named Louise. Soon after the divorce, Charles

  married a different woman (not Louise). He later divorced his second wife and he

  and Mary remarried in 1972. They remained married until Charles’ death in 1995.

        In 1979, several years after their remarriage, Charles and Mary attended a

  revival. When the preacher asked if anyone wanted to be saved, Charles — to

  Mary’s surprise — stood up and went down to the altar. After the revival, Charles

  threw out all his alcohol and never drank again. He asked his doctor for help to

  quit drinking, and his doctor prescribed two medications: one to ease his

  withdrawal symptoms, and another to deter him from drinking by making him

  nauseated if he did. Charles also tried to quit smoking at that time, but he couldn’t

  do it. Mary testified that after Charles “received Jesus as his savior, we had a good

  marriage. A good marriage.”

           IV. THE RULING ON THE MARITAL DISCORD EVIDENCE

        Before trial, Mrs. Sowers moved to exclude testimony about her husband’s

  infidelity and the couple’s divorce and remarriage, arguing that evidence of it was

  both irrelevant under Federal Rule of Evidence 402 and unduly prejudicial under

  Rule 403. R.J. Reynolds argued that the evidence was relevant to damages,

  addiction, and causation, and was necessary to rebut Mrs. Sowers’ testimony about


                                           12
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 13 of 55 PageID 10818
                Case: 18-11901 Date Filed: 09/15/2020 Page: 13 of 53



  the length of the marriage and how long Mr. Sowers had smoked. 5 The district

  court granted Mrs. Sowers’ motion to exclude, ruling that the marital-discord

  evidence was not relevant because it had occurred so long ago. The court also

  found that because the evidence would cast Mr. Sowers in a bad light it would be

  unfairly prejudicial under Rule 403.

         We review evidentiary rulings only for an abuse of discretion. Aycock v.

  R.J. Reynolds Tobacco Co., 769 F.3d 1063, 1068 (11th Cir. 2014). “A district

  court abuses its discretion if it ‘applies an incorrect legal standard, applies the law

  in an unreasonable or incorrect manner, follows improper procedures in making a

  determination, or makes findings of fact that are clearly erroneous.’” Id. (quoting

  Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1173 (11th Cir. 2010)). A clear

  error of judgment is also an abuse of discretion, United States v. Brown, 415 F.3d

  1257, 1266 (11th Cir. 2005), but we “recognize a significant range of choice for

  the district court on evidentiary issues” and “defer to its decisions to a considerable

  extent,” id. at 1265.

         Under the Federal Rules of Evidence, relevant evidence may be excluded

  only “if its probative value is substantially outweighed by a danger of one or more




         5
            Mrs. Sowers argues that R.J. Reynolds forfeited its arguments that the marital-discord
  evidence was relevant to addiction and causation because it didn’t make those arguments in
  pretrial briefing. Because we conclude that the district court did not abuse its discretion in
  excluding the evidence, we need not address that argument.
                                                  13
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 14 of 55 PageID 10819
                Case: 18-11901 Date Filed: 09/15/2020 Page: 14 of 53



  of the following: unfair prejudice, confusing the issues, misleading the jury, undue

  delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid.

  403. Courts should strike the balance “in favor of admissibility,” and “look at the

  evidence in a light most favorable to admission, maximizing its probative value

  and minimizing its undue prejudicial impact.” Aycock, 769 F.3d at 1069

  (quotation marks omitted). The more essential evidence is to a party’s case, the

  more probative it is, which means that duplicative testimony that simply “bolster[s]

  a party’s case is more easily excluded under Rule 403” than testimony about issues

  the jury doesn’t hear about some other way. Id.

         R.J. Reynolds argues that the marital-discord evidence was relevant for four

  reasons. First, it argues that the evidence would have informed the jury’s non-

  economic damages determination because “[a] jury cannot assess the spouse’s

  ‘loss’ of companionship, or her ‘mental pain and suffering,’ without ‘an honest and

  accurate picture of the marriage relationship between the decedent and the

  surviving spouse.’” 6 Second, R.J. Reynolds argues that the marital-discord


         6
           In support of its argument, R.J. Reynolds relies heavily on our decision in Aycock v.
  R.J. Reynolds Tobacco Co., 769 F.3d 1063 (11th Cir. 2014), and a Florida District Court of
  Appeal’s opinion in Adkins v. Seaboard Coast Line R.R., 351 So. 2d 1088 (Fla. 2d DCA 1977).
  But Aycock and Adkins have different timelines than does this case, and the difference matters.
  In both of those cases the improperly excluded evidence showed that the marriages were being
  harmed by the husband’s actions near the time he died. See Aycock, 769 F.3d at 1066, 1071;
  Adkins, 351 So. 2d at 1092. But in this case, R.J. Reynolds wanted to present evidence of
  marital discord that occurred twenty years before Mr. Sowers’ death. That is a significant
  enough difference to mean that neither Aycock nor Adkins controls.


                                                 14
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 15 of 55 PageID 10820
                Case: 18-11901 Date Filed: 09/15/2020 Page: 15 of 53



  evidence would have given the jury a more accurate understanding of the extent of

  Mr. Sowers’ alcohol addiction, which he overcame, and showing that he also could

  have overcome his nicotine addiction if he had wanted to do so. Third, R.J.

  Reynolds argues that the evidence was necessary to give the jury the full story

  about the Sowers’ marriage and prevent the jury from having the false impression

  that they had been continuously and happily married from 1944 until 1995. 7 Even

  if the marital-discord evidence were relevant to each of those topics, the district

  court did not abuse its discretion in concluding that the evidence’s probative value

  was substantially outweighed by the risk it would unfairly prejudice Mrs. Sowers.

  Especially since it would have been duplicative of other evidence on the topics for

  which R.J. Reynolds contends it was relevant.

         The jury heard evidence about the extent of Mr. Sowers’ alcohol abuse and

  its negative impact on his marriage. It heard that he was a heavy drinker in the

  1940s, 50s, 60s, and 70s. It heard that he drank in the morning and throughout the




         7
            R.J. Reynolds’ fourth argument is that the marital-discord evidence should have been
  admitted to rebut Mrs. Sowers’ testimony that her husband smoked “every day.” Its theory is
  that Mr. Sowers might have taken a break from smoking during their three-year divorce that she
  would not have known about. But R.J. Reynolds provides no evidence to support the idea that
  Mr. Sowers stopped smoking during those three years, only hope-driven conjecture. Conjecture
  is not enough to show that the district court abused its discretion in excluding the evidence. Cf.
  Yellow Pages Photos, Inc. v. Ziplocal, LP, 795 F.3d 1255, 1276 (11th Cir. 2015) (holding that
  the district court did not abuse its discretion in excluding “testimony [which] was pure
  speculation, and thus too attenuated to be relevant”). That is especially so in the present case
  because other witnesses who knew him during those three years, including his brother, testified
  that Mr. Sowers had “smoked all of his life.”
                                                  15
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 16 of 55 PageID 10821
                Case: 18-11901 Date Filed: 09/15/2020 Page: 16 of 53



  day, and that he sometimes stayed out all night drinking. And it heard that his

  drinking caused “significant friction in his marriage” and was a “clinically

  significant disruption” in his life. All the evidence of Mr. Sowers’ alcohol use and

  marital problems that the jury did hear means that evidence of the Sowers’ divorce

  and remarriage more than two decades before his death would have been

  duplicative and cumulative, which diminishes any probative value it would have

  had.

         R.J. Reynolds argued extensively in closing that Mr. Sowers’ ability to quit

  drinking means he could have quit smoking if he had wanted to, which of course

  undermines its argument that the evidence of marital-discord and three-year

  divorce was necessary to make that same point. For example, R.J. Reynolds

  argued to the jury that:

         He threw away his alcohol, but he did not throw away his cigarettes.
         He went to his doctor for help to quit drinking. He did not go to his
         doctor for help to quit smoking. He used medicine to stop drinking.
         He didn’t use any kind of medicine to try to quit smoking. He wanted
         to quit drinking. He was committed to stopping drinking.

         ....

         He took action when he became motivated to quit drinking, he did not
         take action to try to quit smoking, and that’s because he didn’t want to
         quit. He enjoyed his smoking. That’s what he wanted to do. And
         that’s fine. But he can’t come to court and get money for that.




                                            16
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 17 of 55 PageID 10822
                Case: 18-11901 Date Filed: 09/15/2020 Page: 17 of 53



  Evidence that Mr. Sowers’ heavy drinking contributed to the deterioration of his

  marriage was not necessary for R.J. Reynolds to draw comparisons between his

  alcohol use and his smoking.

        Of course, evidence of the Sowers’ marital discord, though far in the

  couple’s past and more than 20 years before he died, might have affected to some

  extent how the jury viewed Mrs. Sowers’ testimony about her husband. And it

  might have given the jury a fuller understanding of the couple’s many years of life

  together. But that does not mean that the probative value of the evidence

  outweighed its prejudicial impact. The evidence the jury did hear about Mr.

  Sowers’ long history of alcohol abuse and how it harmed the marriage diminished

  the probative value that the excluded evidence of the couple’s temporary and long

  ago “unmarriage” might have otherwise had. “[W]hat counts as the Rule 403

  ‘probative value’ of an item of evidence, as distinct from its Rule 401 ‘relevance,’

  may be calculated by comparing evidentiary alternatives.” Old Chief v. United

  States, 519 U.S. 172, 184 (1997). And the danger that the evidence would cause

  “unfair prejudice” within the meaning of Rule 403 is obvious. The court’s ruling is

  within the range of discretion district courts are allowed in evidentiary matters.

                      V. THE CLOSING ARGUMENT ISSUES

        After trial, R.J. Reynolds moved for a new trial or remittitur, arguing, among

  other things, that Mrs. Sowers’ attorney had made improper statements during


                                            17
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 18 of 55 PageID 10823
                Case: 18-11901 Date Filed: 09/15/2020 Page: 18 of 53



  closing arguments that affected the jury’s damages determination. The district

  court denied the motion, finding that the statements were not improper.

        We review only for abuse of discretion a district court’s rulings about

  statements of counsel during closing argument. Goldsmith v. Bagby Elevator Co.,

  Inc., 513 F.3d 1261, 1275 (11th Cir. 2008). Arguing that it is reprehensible for the

  defendant you are suing to defend itself “serves no proper purpose” and can

  sometimes be the basis for a new trial. Whittenburg v. Werner Enters. Inc., 561

  F.3d 1122, 1130 (10th Cir. 2009) (collecting cases). But remarks made during

  closing argument will justify granting a new trial or reversing a judgment only if

  they are “plainly unwarranted and clearly injurious.” Cote v. R.J. Reynolds

  Tobacco Co., 909 F.3d 1094, 1104 (11th Cir. 2018) (quotation marks omitted). In

  deciding closing argument issues on appeal, we consider “the entire argument, the

  context of the remarks, the objection raised, and [any] curative instruction.” Id. at

  1103 (quotation marks omitted).

        R.J. Reynolds complains of the following comments that Mrs. Sowers’

  attorney made during his rebuttal closing argument:

        MR. HEIMANN [Counsel for Mrs. Sowers]: And I will say to you
        once again, doesn’t it — isn’t it obvious that if Mr. Sowers had not been
        addicted, had not been under the compulsion of addiction to smoke
        cigarettes, that he would have quit? Wouldn’t any intelligent human
        being knowing what we know about and what — I said this before,
        we’re not saying that he was ignorant by any means of the fact that there
        was a serious issue at the very least about smoking and health, wouldn’t
        any intelligent human being quit if they were not actually addicted?
                                            18
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 19 of 55 PageID 10824
                Case: 18-11901 Date Filed: 09/15/2020 Page: 19 of 53



              What you really have at work in this courtroom in terms of the
        defense is hypocrisy at work.

        MS. PARKER [Counsel for R.J. Reynolds]: Your Honor, objection.
        Your Honor’s ruling on our bench brief.

        THE COURT: Overruled.

        MR. HEIMANN: For 50 years and more —
        MS. PARKER: Your Honor, objection then. There is a pretrial order
        on continuing issue — on the continuing issue.
        MR. HEIMANN: I’m talking about when the events took place at the
        time, not today.

        THE COURT: Proceed.
        MR. HEIMANN: 50 years and more these tobacco companies did
        everything they could to sustain smoking in this country by creating
        doubt and controversy where there should have been no doubt and
        where there should have been no controversy, by denying that there was
        proof of a causal link when they knew that there was, by insisting that
        more research was necessary, when they knew that the fact that lung
        cancer and other diseases were caused by smoking was a factor. 50
        years and more that was their message to Americans. Now they come
        into court, now they come into court —
        MS. PARKER: Your Honor, objection. We are now into that pretrial
        order.
        THE COURT: I’m going to let him proceed and — overruled.

        MR. HEIMANN: Now they come into court and their defense is Mr.
        Sowers should have known, that everybody should have known what
        they, the tobacco companies, denied all that time. And, in fact, they
        even go so far as to tell you that the public health authorities are
        responsible, at least in large part, because they recommended filtered
        cigarettes and low tar cigarettes. And what was the fact about that? Dr.
        Burns testified about that in detail. The truth of the matter is the tobacco
        companies knew what the public health authorities and what Reader’s
        Digest and Consumer Reports didn’t know, and they concealed what

                                            19
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 20 of 55 PageID 10825
                Case: 18-11901 Date Filed: 09/15/2020 Page: 20 of 53



        they knew about the fact that filters were not safer and about the fact
        that their low tar cigarettes were not safer. The public health authorities
        were wrong.
        R.J. Reynolds argues that these statements improperly criticized it for

  defending itself. It interprets the statements as suggesting “that Reynolds was

  doing something wrong — hypocritical — by defending against charges that it

  caused Mr. Sowers to smoke, or denying that it bore all the responsibility for his

  smoking.” And it asserts that the jury’s “very high award” for non-economic

  damages demonstrates that the jury was prejudiced by the statements.

        Mrs. Sowers responds that, viewing her attorney’s statements in the context

  of the closing arguments as a whole makes clear that he was criticizing the

  substance of R.J. Reynolds’ defense, not the fact of it. Specifically, she asserts that

  her counsel was merely responding to arguments R.J. Reynolds made in its closing

  argument. She is right. Every defendant has a right to present a defense, but not to

  prevent the plaintiff from replying to it. To the defense that Mr. Sowers should

  have known, and must have known, how dangerous smoking was, a fair reply is

  that he might have known better if R. J. Reynolds had not been so deceitful about

  the dangers of smoking for so long. Mrs. Sowers’ attorney didn’t attack R.J.

  Reynolds for putting forward a defense, he attacked the substance of the defense it

  put forward, replying to the arguments the company made in its closing argument.




                                            20
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 21 of 55 PageID 10826
                Case: 18-11901 Date Filed: 09/15/2020 Page: 21 of 53



        R.J. Reynolds told the jury in its closing argument that “the real Mr. Sowers

  knew that smoking was bad for him, and knew that smoking could cause lung

  cancer.” It argued that Mr. Sowers “knew about all these health risks” associated

  with smoking. It argued that Mr. Sowers may have thought filtered cigarettes were

  safer than regular ones because he “may very well have heard one of these news

  programs or this public service announcement or what was put out by the

  American Cancer Society.” And it argued that the jury didn’t face “a situation

  where [Mr. Sowers] did not know [the health risks of smoking] because of a

  tobacco company.”

        Considering the context, the district court did not abuse its discretion in

  overruling the objections to the arguments of Mrs. Sowers’ counsel. See Cote, 909

  F.3d at 1103 (stating that we consider, among other things, the context of the

  arguments to determine if they affected the jury’s determination). The context

  shows that Mrs. Sowers’ counsel wasn’t criticizing R.J. Reynolds’ “hypocrisy” for

  merely defending against Mrs. Sowers’ suit. He was criticizing R.J. Reynolds’

  hypocrisy for arguing that Mr. Sowers should have known — or did know —

  something that R.J. Reynolds and other cigarette companies tried so hard to hide

  from the public: the health risks of smoking. He wasn’t criticizing R.J. Reynolds

  for merely “com[ing] into court”; he was criticizing R.J. Reynolds for spending

  “50 years and more . . . creating doubt and controversy” about the health risks of


                                           21
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 22 of 55 PageID 10827
                Case: 18-11901 Date Filed: 09/15/2020 Page: 22 of 53



  smoking and then arguing in court that Mr. Sowers should have known about the

  health risks. And he wasn’t complaining about R.J. Reynolds having a “defense”;

  he was complaining about R.J. Reynolds having a defense “that everybody should

  have known what they, the tobacco companies, denied all that time.” It was a fair

  argument and he had a right to make it.

               VI. PUNITIVE DAMAGES AND THE ISSUE ABOUT
                   THE SCOPE OF THE TRIAL ON REMAND

        A. The Error in Not Submitting the Punitive Damages Issue to the Jury

        Finally, we turn to Mrs. Sowers’ cross-appeal on the issue of punitive

  damages. The district court, relying on a decision by a Florida District Court of

  Appeal, ruled that she could seek punitive damages on her fraudulent concealment

  and conspiracy to fraudulently conceal claims, if she prevailed on those two

  claims, but it turned out she did not. See In re Engle Cases, No. 3:09-CV-10000-J-

  32JBT, 2013 WL 12157846, at *3 (M.D. Fla. Mar. 1, 2013) (opinion in the master

  case) (citing Soffer v. R.J. Reynolds Tobacco Co., 106 So.3d 456, 460–61 (Fla. 1st

  DCA 2012)). Relying on the same District Court of Appeal decision, the district

  court also ruled that Mrs. Sowers could not seek punitive damages on the

  negligence and strict liability claims, which it turned out she did prevail on. Id.

  The net result was that the jury never considered whether to award Mrs. Sowers

  punitive damages.


                                            22
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 23 of 55 PageID 10828
                Case: 18-11901 Date Filed: 09/15/2020 Page: 23 of 53



         After the trial in this case was over, however, the Florida Supreme Court

  reversed the District Court of Appeal’s decision that the district court had relied on

  and held that Engle-progeny plaintiffs, like Mrs. Sowers, could pursue punitive

  damages on “all claims properly raised in their subsequent individual actions.”

  Soffer v. R.J. Reynolds Tobacco Co., 187 So. 3d 1219, 1221 (Fla. 2016).

  Assuming, of course, they prevailed on some claims in their individual actions.

  Negligence and strict liability are “claims properly raised” in Mrs. Sowers’

  individual action (her trial and this appeal), and she did prevail on them. So Mrs.

  Sowers should have been allowed to seek punitive damages on her negligence and

  strict liability claims and it was error for the district court not to allow her to do so,

  although the error stemmed from the court following what was the law at that time.

         Mrs. Sowers is entitled to have that error corrected by a remand for purposes

  of a trial on the issue of whether she should receive punitive damages on the

  negligence and strict liability claims and, if so, how much. No one disputes that she

  is entitled to a trial for that purpose.

                B. The Issue Involving the Scope of the Trial on Remand

         The dispute is about whether the trial on remand can be limited to punitive

  damages, as Mrs. Sowers contends, or must be a complete re-do of all of the

  liability issues as well, which is R.J. Reynolds’ position. She doesn’t want to have

  to put her hard won liability and compensatory damages judgment at risk as the


                                              23
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 24 of 55 PageID 10829
                Case: 18-11901 Date Filed: 09/15/2020 Page: 24 of 53



  cost for seeking punitive damages in a new trial. But that is exactly the cost that

  R.J. Reynolds wants us to charge Mrs. Sowers for seeking punitive damages from

  it in a new trial.

         Actually, what the company wants to do is pressure the elderly widow,

  whose husband its products killed, out of exercising her right to seek punitive

  damages from it for that. The amount of pressure that strategy employs is shown

  by the fact that Mrs. Sowers has stated through her attorneys that if she is forced to

  retry the liability and compensatory damages issues as the cost of seeking punitive

  damages, she will forsake her right to seek them. Reply Br. at 15. If the law

  permits R.J. Reynolds to force that difficult choice on her, so be it. See 28 U.S.C.

  § 453 (requiring each federal judge to solemnly swear or affirm to “administer

  justice without respect to persons, and do equal right to the poor and to the rich”

  and to “impartially discharge and perform all the duties incumbent upon [the

  judge] under the Constitution and laws of the United States.”). But we don’t think

  that the Constitution or laws of the United States require putting Mrs. Sowers to

  that choice.8


         8
            The Florida Supreme Court held that the proper remedy in a case in which a plaintiff
  had been erroneously prevented from seeking punitive damages on her negligence or strict
  liability claims is to remand for a trial limited to the issue of punitive damages. Soffer v. R.J.
  Reynolds Tobacco Co., 187 So. 3d 1219, 1233–34 (Fla. 2016). That is not the end of the matter
  here because we aren’t a Florida state court, and we must consider the Seventh Amendment and
  its Reexamination Clause. The Soffer decision had no need to do that because the Seventh
  Amendment “governs proceedings in federal court, but not in state court.” Gasperini v. Ctr. for


                                                  24
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 25 of 55 PageID 10830
                Case: 18-11901 Date Filed: 09/15/2020 Page: 25 of 53



                C. The Reexamination Clause and Decisions Applying It

         In arguing that a new trial on remand must wipe the slate clean of the

  liability verdicts and compensatory damages award, requiring Mrs. Sowers to start

  from scratch on those issues, R.J. Reynolds’ points to the Seventh Amendment,

  which states in full:

         In Suits at common law, where the value in controversy shall exceed
         twenty dollars, the right of trial by jury shall be preserved, and no fact
         tried by a jury, shall be otherwise re-examined in any Court of the
         United States, than according to the rules of the common law.

  U.S. Const. Amend. VII. The first clause has been called the “Jury Trial Clause,”

  and the second the “‘Reexamination’ Clause.” See, e.g., Searcy, 902 F.3d at 1354

  (referring to the “Reexamination Clause”); Full Spectrum Software, Inc. v. Forte

  Automation Systems, Inc., 858 F.3d 666, 675 (1st Cir. 2017) (referring to the “Jury

  Trial Clause”). Although the Seventh Amendment issue in this case involves only

  the Reexamination Clause, the two clauses are inseparably linked and have been

  since the beginning.

         “[O]ne of the strongest objections originally taken against the [C]onstitution

  of the United States[] was the want of an express provision securing the right of

  trial by jury in civil cases.” Colgrove v. Battin, 413 U.S. 149, 152–53 (1973)

  (quotation marks omitted). In fact, a bill of rights was first proposed at the


  Humanities, Inc., 518 U.S. 415, 418 (1996); accord Osborn v. Haley, 549 U.S. 225, 252 n.17
  (2007) (“[T]he Seventh Amendment would not figure in the case, for it is inapplicable to
  proceedings in state court.”).
                                                25
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 26 of 55 PageID 10831
                Case: 18-11901 Date Filed: 09/15/2020 Page: 26 of 53



  Philadelphia Constitutional Convention not in response to concerns about privacy

  or freedom of speech or freedom of the press, but because of concerns about the

  new Constitution not guaranteeing jury trials in civil cases. See Charles W.

  Wolfram, The Constitutional History of the Seventh Amendment, 57 Minn. L.

  Rev. 639, 657–59 (1973); see also Lisa Litwiller, Has the Supreme Court Sounded

  the Death Knell for Jury Assessed Punitive Damages? A Critical Re-Examination

  of the American Jury, 36 U.S.F. L. Rev. 411, 418 (2002) (quoting Wolfram, supra,

  at 657); Roger Roots, The Rise and Fall of the American Jury, 8 Seton Hall Cir.

  Rev. 1, 2 (2011) (“Indeed, as Yale Law Professor Akhil Amar recounts, the entire

  debate at the Philadelphia convention over the necessity of a bill of rights ‘was

  triggered when George Mason [mentioned] . . . that no provision was yet made for

  juries in civil cases.’”) (quotation marks omitted) (quoting Akhil R. Amar, The Bill

  of Rights: Creation & Reconstruction, 83 (1998)); Edith Guild Henderson, The

  Background of the Seventh Amendment, 80 Harv. L. Rev. 289, 293 (1966).

        The Anti-Federalists, who opposed the ratification of the Constitution, were

  not only upset that it did not guarantee the right to jury trials in civil cases but also

  concerned that it might even abolish civil jury trials. Patrick Woolley, Mass Tort

  Litigation and the Seventh Amendment Reexamination Clause, 83 Iowa L. Rev.

  499, 508 (1998). That concern arose from Article III, Section 2 of the

  Constitution, which provides that “[i]n all the other Cases before mentioned, the


                                             26
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 27 of 55 PageID 10832
                Case: 18-11901 Date Filed: 09/15/2020 Page: 27 of 53



  supreme Court shall have appellate Jurisdiction, both as to Law and Fact.” U.S.

  Const. Art. III, § 2, cl. 2 (emphasis added). The Supreme Court’s constitutional

  authority to determine facts was especially troubling to the Anti-Federalists

  because of a practice existing at the time in the New England States that “permitted

  removal of a case after judgment for a retrial by jury in a superior court.”

  Woolley, supra, at 507. The Constitution arguably authorized similar retrials of

  jury trials in appellate courts. Id. at 506–07. “Indeed, because the original

  Constitution did not have an express civil jury trial provision, Section 2 of the

  Judicial Article could fairly be read as authorizing the Supreme Court to retry civil

  cases without a jury.” Id. at 507. Out of that political anxiety came the Seventh

  Amendment.

        At the time, the states “varied widely as to the cases in which civil jury trial

  was provided,” and there was no existing federal practice. Colgrove, 413 U.S. at

  153–55. For that reason, the Seventh Amendment language ensuring the right to a

  jury in civil cases “necessarily ha[d] to be general.” Id. at 155. Which is why it

  speaks generally of “suits at common law.” Id. The purpose of that language was

  “to retain the common-law distinction between the province of the court and that of

  the jury” and to ensure that “issues of law are to be resolved by the court and issues

  of fact are to be determined by the jury under appropriate instructions by the

  court.” Balt. & Carolina Line, Inc. v. Redman, 295 U.S. 654, 657 (1935).


                                            27
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 28 of 55 PageID 10833
                Case: 18-11901 Date Filed: 09/15/2020 Page: 28 of 53



        The Supreme Court has recognized again and again that the scope of the jury

  trial right that the Seventh Amendment preserves is “the substance of the common-

  law right of trial by jury, as distinguished from mere matters of form or

  procedure.” Id.; accord Colgrove, 413 U.S. at 156–57 (collecting cases); Galloway

  v. United States, 319 U.S. 372, 390 (1943) (“The Amendment did not bind the

  federal courts to the exact procedural incidents or details of jury trial according to

  the common law in 1791, any more than it tied them to the common-law system of

  pleading or the specific rules of evidence then prevailing.”); Gasoline Prods. Co. v.

  Champlin Refining Co., 283 U.S. 494, 498 (1931) (“[T]he Seventh Amendment

  does not exact the retention of old forms of procedure.”). In line with the focus on

  substance instead of procedure, the Supreme Court has upheld against Seventh

  Amendment challenges “many procedural devices developed since 1791 that have

  diminished the civil jury’s historic domain.” Parklane Hosiery Co. v. Shore, 439

  U.S. 322, 336 (1979). The Court has held, for example, that a directed verdict does

  not violate the Seventh Amendment. Galloway, 319 U.S. at 388–96. Nor does

  summary judgment. Fidelity & Deposit Co. of Md. v. United States, 187 U.S. 315,

  319–21 (1902).

        As we have mentioned, this appeal is concerned with the Reexamination

  Clause. It might be more accurately described as the “Anti-Reexamination

  Clause” because it protects the flank of the Jury Trial Clause by forbidding


                                            28
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 29 of 55 PageID 10834
                Case: 18-11901 Date Filed: 09/15/2020 Page: 29 of 53



  reexamination in any federal court of a “fact tried by a jury” other “than according

  to the rules of the common law.” U.S. Const. Amend. VII; see W. Russell Taber,

  The Reexamination Clause: Exploring Bifurcation in Mass Tort Litigation, 73 Def.

  Couns. J. 63, 69 (2006) (“Essential to [the jury trial] right was the complementary

  guarantee that the findings of that jury would not be overturned in a subsequent

  proceeding. Accordingly, the Reexamination Clause protects the fundamental

  right to jury trial by prohibiting certain reexaminations of jury conclusions.”).

  Justice Story was of the view that the Reexamination Clause was, if anything, “still

  more important” than the Jury Trial Clause. See 3 Joseph Story, Commentaries on

  the Constitution of the United States § 1764, at 646 (1833).

        In the seminal Reexamination Clause decision, Gasoline Products Co. v.

  Champlin Refining Co., the Supreme Court interpreted and applied the

  Reexamination Clause in a breach of contract case in which “errors in the charge

  of the trial court with respect to the measure of damages on the counterclaim,”

  which was also for breach of contract, required a new trial. 283 U.S. at 495–96.

  The question was whether the new trial could be limited to damages or also had to

  include the issue of liability, which had already been decided in the original trial.

  Id. at 495–97. The court of appeals had ordered retrial on only the issue of

  damages. Id. at 496. The Supreme Court reversed, concluding that confining the

  retrial to damages in that particular case would violate the Reexamination Clause.


                                            29
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 30 of 55 PageID 10835
                Case: 18-11901 Date Filed: 09/15/2020 Page: 30 of 53



  Id. at 497. In the course of explaining its conclusion, the Court set out the rule for

  when an issue may be separately re-tried before a new jury.

        The Court acknowledged that “at common law there was no practice of

  setting aside a verdict in part,” as the court of appeals had done in that case by

  ordering a retrial of the damages issue alone. Id. at 497. It quoted Lord

  Mansfield’s description of the common law rule as requiring that, when a verdict is

  correct on one issue but erroneous on another, “[f]or form’s sake, we must set

  aside the whole verdict.” Id. at 498. The Court was not impressed, reasoning that:

  “we are not now concerned with the form of the ancient rule. It is the Constitution

  which we are to interpret; and the Constitution is concerned, not with form, but

  with substance.” Id. And the constitutional substance, the Court held, is that if a

  jury has reached a proper verdict “upon one issue of fact,” the Seventh

  Amendment and its Reexamination Clause do “not compel a new trial of that issue

  even though another and separable issue must be tried again.” Id. at 499. At least

  they don’t necessarily require a new trial of the properly determined issue as well

  as the improperly determined one.

        Separability is the key. The Supreme Court explained in Champlin Refining

  that the crucial determination for Reexamination Clause purposes is whether the

  issue on which a party seeks partial retrial is “separable” — that is, whether the

  issue is “so distinct and independent of the others . . . that it can be separately


                                             30
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 31 of 55 PageID 10836
                Case: 18-11901 Date Filed: 09/15/2020 Page: 31 of 53



  tried.” Id. The Court stated the rule: A partial new trial “may not properly be

  resorted to unless it clearly appears that the issue to be retried is so distinct and

  separable from the others that a trial of it alone may be had without injustice.” Id.

  at 500.

        Applying that rule, the Supreme Court found that the issues of liability and

  damages were not separable in the Champlin Refining case itself. Id. They were

  not because the facts underlying the liability issue that the first jury had decided

  were intertwined with those underlying the damages issue that the second jury

  would be deciding. See id. at 499. Any jury determining the amount of damages

  for a breach of contract would need to know the contract terms, the date of its

  formation, and the date of its breach. Id. In the course of deciding that there was

  liability, the first jury had already found those facts, although its specific findings

  were not revealed in the verdict. See id. at 499–500. The second jury could not

  decide damages without reexamining those same factual issues and making new

  findings. Id. at 500. That is why the Supreme Court concluded that the question of

  damages was “so interwoven with that of liability” that a partial retrial on the issue

  of damages could not be had without injustice and therefore would violate the

  Reexamination Clause. Id. at 500–01. A full retrial was required. Id.

        We have applied Champlin Refining’s Reexamination Clause standard a

  number of times, usually affirming a district court’s grant of a partial retrial of an


                                             31
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 32 of 55 PageID 10837
                Case: 18-11901 Date Filed: 09/15/2020 Page: 32 of 53



  issue before a new jury or ordering one ourselves. See, e.g., Overseas Private Inv.

  Corp. v. Metro. Dade Cty., 47 F.3d 1111, 1113, 1116 (11th Cir. 1995) (“Because

  the liability issues were properly and clearly decided by the jury, the remedy in this

  instance is to remand the case to the district court for a new trial on the amount of

  damages only.”); Roboserve, Ltd. v. Tom’s Foods, Inc., 940 F.2d 1441, 1447 (11th

  Cir. 1991) (affirming district court’s grant of new trial as to all claims in the

  complaint but reinstating the jury verdict on the counterclaim since the

  “counterclaim was severable from the rest of the case because the first jury could

  decide the counterclaim as an independent issue, without reference to the . . . issues

  raised by [the plaintiff’s] complaint”); Burger King Corp. v. Mason, 710 F.2d

  1480, 1487 (11th Cir. 1983) (affirming the district court’s order of a partial new

  trial because the record confirmed the separability of the “liability and damages

  issues”); Mfg. Research Corp. v. Greenlee Tool Co., 693 F.2d 1037, 1041–42 (11th

  Cir. 1982) (affirming the district court’s grant of a new trial limited to the issue of

  damages, even though some evidence from the first trial was repeated in the

  second trial because “[t]he repetition of some of the liability evidence, necessary to

  establish causation, did not render the trial unfair”); see also FIGA v. R.V.M.P.

  Corp., 874 F.2d 1528, 1533–34 (11th Cir. 1989) (acknowledging that “the scope of

  a new trial may be limited to a single issue when the issue as to which a new trial is

  required is separate from all other issues and the error requiring a new trial does


                                             32
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 33 of 55 PageID 10838
                Case: 18-11901 Date Filed: 09/15/2020 Page: 33 of 53



  not affect the determination of any other issue,” but concluding that the issues of

  damages and liability “are so interwoven . . . that justice demands a retrial of these

  issues together”) (quotation marks omitted); cf. Brown v. Electrolux Home Prods.,

  Inc., 817 F.3d 1225, 1239 (11th Cir. 2016) (noting the “many tools” district courts

  may use “to decide individual damages” in a class action case, including

  “bifurcating liability and damage trials with the same or different juries”)

  (quotation marks omitted) (emphasis added).

        Two years ago we decided a Reexamination Clause issue in an

  Engle progeny case. See Searcy, 902 F.3d at 1354–58. The jury in Searcy was

  instructed that, if it found the plaintiff’s relative (her mother) was a member of the

  Engle class, “it should rely on the Engle findings,” and accept that the defendant

  tobacco companies had committed the conduct elements of the concealment torts,

  “as if the [Searcy] jury had found those facts itself.” Id. at 1347. The jury was

  also instructed that the plaintiff could prevail on her fraudulent concealment and

  conspiracy to fraudulently conceal claims only if the jury found that “in deciding

  or continuing to smoke, [the plaintiff’s mother had] relied on the particular

  misleading information disseminated by the particular defendant and that such




                                            33
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 34 of 55 PageID 10839
                Case: 18-11901 Date Filed: 09/15/2020 Page: 34 of 53



  reliance caused harm.” Id. The jury found for the plaintiff on those concealment

  claims and awarded punitive damages based on them.9 See id.

         The tobacco companies challenged that award, arguing on appeal that

  allowing the progeny jury to award punitive damages based on the Engle jury’s

  finding of concealment “required the [progeny] jury to speculate as to what the

  specific conduct was that formed the basis of the Engle jury findings,” violating

  the Reexamination Clause. Id. at 1354. The companies argued that, unlike

  awarding compensatory damages in an Engle-progeny case, which are based on

  “the actual, individual harm suffered by [that] Plaintiff as determined by the jury at

  her trial,” awarding punitive damages requires that the progeny jury “reassess the

  Engle jury findings in order to decide whether to award any punitive damages, and,

  if so, how much.” Id.

         Applying the standard from Champlin Refining, we held that because the

  original Engle jury and the Searcy jury (an Engle progeny jury) had been asked to




         9
           The original Engle class action jury awarded the class a lump-sum of $145 billion in
  punitive damages. See Engle, 945 So. 2d at 1257. The Florida Supreme Court vacated that
  award as excessive and premature, but it effectively allowed Engle-progeny plaintiffs to pursue
  punitive damages in their individual actions. See id. at 1269–70. We acknowledged in our
  Searcy decision, however, that the Florida Supreme Court did not “address any Seventh
  Amendment implications of its decision to have punitive damages questions reserved for the
  progeny trials.” Searcy, 902 F.3d at 1356. After all, as we have already noted, the Seventh
  Amendment applies only in federal court. See n.7, supra.
                                                 34
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 35 of 55 PageID 10840
                Case: 18-11901 Date Filed: 09/15/2020 Page: 35 of 53



  resolve different factual issues, the Reexamination Clause had not been violated.10

  Id. at 1358. We described what the district court in Searcy had instructed the jury:

         [P]unitive damages were warranted only if the jury found by clear and
         convincing evidence that the fraudulent conduct by defendant causing
         [the decedent’s] lung cancer death showed: “[1] reckless disregard of
         human life or the safety of the persons exposed to the effect of such
         conduct [2] an entire lack of care that the defendant must have been
         conscientiously indifferent to the consequences [3] an entire lack of
         care that the defendants must have wantonly or recklessly disregarded
         the safety and welfare of the public or [4] such reckless indifference to
         the rights of others as to be equivalent to an intentional violation of
         those rights.”

  Id. at 1357 (cleaned up) (bracketed numbers in original). That instruction, we

  explained, focused the jury “on the conduct of Defendants that caused” the death

  of the plaintiff’s mother. Id. The jury was not, as the defendant tobacco

  companies had argued, “asked to speculate about what the [original] Engle jury

  had found.” Id. Instead, the Searcy jury was asked “merely to examine the

  evidence that had been presented before it at trial” and determine whether the

  defendants’ conduct warranted “punishment . . . via additional damages.” Id. We




         10
            On the way to reaching that holding in Searcy, we made two assumptions in the
  tobacco companies’ favor: that the Reexamination Clause applies to a punitive damages
  determination, and that it could, in some circumstances, be violated if a later jury decided only
  the punitive damages issue. Searcy, 902 F.3d at 1357. The Searcy plaintiff argued that the
  Seventh Amendment, including the Reexamination Clause, does not apply to a punitive damages
  determination because an award of punitive damages is not a finding of fact. Id. at 1354; see
  Cooper Indus., Inc. v. Leatherman Tool Grp., Inc., 532 U.S. 424, 437 (2001) (“[T]he jury’s
  award of punitive damages does not constitute a finding of ‘fact.’”). We did not address that
  argument because we concluded that, even if the Seventh Amendment did apply, it was not
  violated. Searcy, 902 F.3d at 1358.
                                                 35
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 36 of 55 PageID 10841
                Case: 18-11901 Date Filed: 09/15/2020 Page: 36 of 53



  held that allowing the Searcy jury to determine punitive damages based in part on

  the findings of the original Engle jury that the defendant tobacco companies had

  committed the conduct elements of the torts of fraudulent concealment and

  conspiracy to fraudulently conceal did not violate the Reexamination Clause. Id. at

  1358; see also id. at 1346.

        Our Searcy decision is instructive and informs our resolution of the

  Reexamination Clause issue in this case, but it is arguably distinguishable. It

  involved the original Engle class action jury and a later individual action before an

  Engle progeny jury. It did not involve two Engle progeny juries –– an earlier one

  that had returned a verdict for an individual plaintiff on negligence and strict

  liability (with underlying findings of class membership, legal causation, and

  comparative fault), and a later one that would decide how much punitive damages,

  if any, that same plaintiff would recover. Those are the circumstances that frame

  the Reexamination Clause issue in this case.

                     D. Applying the Reexamination Clause to this Case

        R.J. Reynolds argues that under the Reexamination Clause rule, a full retrial

  is necessary if there is to be a trial on punitive damages because “[t]here is no way

  to litigate punitive damages without reexamining the first jury’s findings

  concerning Reynolds’ conduct, which inhere in its class membership, comparative-

  fault, and compensatory-damages verdicts.” Response and Reply Br. at 39. Mrs.


                                            36
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 37 of 55 PageID 10842
                Case: 18-11901 Date Filed: 09/15/2020 Page: 37 of 53



  Sowers argues that allowing a second jury to determine punitive damages alone

  will not violate the Reexamination Clause because “[p]unitive damages . . .

  concern only [R.J. Reynolds’] conduct,” and the first jury, which tried the liability

  issues in this case, did not evaluate R.J. Reynolds’ conduct to reach any of its

  findings.11 Reply Br. at 11. Instead, she maintains, the jury in this case decided

  only four issues relevant to the Reexamination Clause issue in this appeal: (1)

  Engle class membership, (2) causation, (3) comparative fault, and (4)

  compensatory damages. She puts it this way: “[T]he jury found that Mr. Sowers

  was addicted to cigarettes containing nicotine; that his addiction, along with

  smoking cigarettes manufactured by R.J. Reynolds, caused his death; that he was

  50% responsible for his injuries; and that his injuries amounted to $4,250,000.”

  Reply Br. at 3.

           We turn now to a close look at whether the punitive damages issues to be

  tried before a new jury on remand are “so distinct and separable” from the issues

  decided by the first jury “that a trial of [punitive damages] alone may be had

  without injustice,” or instead are “so interwoven” that the punitive damages issues




         11
             Mrs. Sowers also argues, as did the Searcy plaintiff, that “[p]unitive damages do not
  implicate the Reexamination Clause.” Reply Br. At 3. As in Searcy, we need not resolve the
  issue here because even if the issue of punitive damages can implicate the Reexamination
  Clause, allowing a partial retrial on punitive damages alone in this particular case does not
  violate it. See Searcy, 902 F.3d at 1357–58.


                                                  37
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 38 of 55 PageID 10843
                Case: 18-11901 Date Filed: 09/15/2020 Page: 38 of 53



  cannot be decided alone “without confusion and uncertainty, which would amount

  to a denial of a fair trial.” Champlin Refining, 283 U.S. at 500.

                  1. The Factual Issues that the Remand Jury Will Be
                 Determining in Deciding the Punitive Damages Issues

        We begin by examining the factual issues the remand jury will decide.

  Under Florida law a plaintiff who proves that a defendant is liable under a theory

  of negligence or strict liability is entitled to compensatory damages for her injuries.

  But she is not entitled to punitive damages unless she proves, by clear and

  convincing evidence, that the defendant’s conduct also amounted to either

  intentional misconduct or gross negligence. Fla. Stat. § 768.72(2); see also Fla.

  Std. Jury Instr. 503.1b(1). “Intentional misconduct” occurs when “the defendant

  had actual knowledge of the wrongfulness of the conduct and the high probability

  that injury or damage to the claimant would result and, despite that knowledge,

  intentionally pursued that course of conduct, resulting in injury or damage.” Fla.

  Stat. § 768.72(2)(a); Fla. Std. Jury Instr. 503.1b(1); see also Burkhart v. R.J.

  Reynolds Tobacco Co., 884 F.3d 1068, 1083 (11th Cir. 2018) (“[T]he jury was

  required to answer questions about [the defendants’] conduct — whether [they]

  had actual knowledge of their wrongdoing and nevertheless intentionally pursued

  the conduct in question — upon which punitive damages liability would depend.”).

  The alternative predicate for punitive damages, “gross negligence,” occurs when


                                            38
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 39 of 55 PageID 10844
                Case: 18-11901 Date Filed: 09/15/2020 Page: 39 of 53



  the defendant’s conduct is “so reckless or wanting in care that it constituted a

  conscious disregard or indifference to the life, safety, or rights of persons exposed

  to such conduct.” Id. § 768.72(2)(b); Fla. Std. Jury Instr. 503.1b(1).

                           2. The Class Membership Findings

        The jury instructions show that in deciding the class membership issue, the

  first jury did not, as R.J. Reynolds contends, answer any of the factual questions

  that the remand jury will have to answer before determining whether to award

  punitive damages. The district court instructed the first jury that: “In order to be a

  member of the Engle class, Mrs. Sowers must prove by a preponderance of the

  evidence that Mr. Sowers was addicted to cigarettes containing nicotine, and that

  such addiction was a legal cause of his death.” And it explained to the jury that:

  “Mr. Sowers’s addiction to nicotine was a ‘legal cause’ of his death if Mrs. Sowers

  proves by a preponderance of the evidence that such addiction directly and in

  natural and continuous sequence produced or contributed substantially to

  producing his death, so it can reasonably be said that, but for his addiction, his

  death would not have occurred.”

        The first jury’s class membership verdict found that Mr. Sowers was

  addicted to cigarettes and that his addiction was a legal cause of his death. See

  Jury Verdict on Questions 1–2. That made him a member of the Engle class, but it

  does not tell us whether R.J. Reynolds acted with “actual knowledge of the


                                            39
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 40 of 55 PageID 10845
                Case: 18-11901 Date Filed: 09/15/2020 Page: 40 of 53



  wrongfulness of the conduct and the high probability that injury or damage to the

  claimant would result and, despite that knowledge, intentionally pursued that

  course of conduct.” See Fla. Stat. § 768.72(2)(a). Those are facts that the remand

  jury will have to find in order to award punitive damages based on intentional

  misconduct. Nor do the first jury’s findings that Mr. Sowers was addicted to

  cigarettes and it caused his death tell us whether R.J. Reynolds’ conduct was “so

  reckless or wanting in care that it constituted a conscious disregard or indifference

  to the life, safety, or rights of persons exposed to such conduct.” See id.

  § 768.72(2)(b). Those are facts that the remand jury will have to find in order to

  award punitive damages on the alternative predicate of gross negligence.

        The class membership issues the first jury decided are “so distinct and

  separable” from the punitive damages issues that the remand jury will be deciding

  “that a trial of [the punitive damages issues] alone may be had without injustice.”

  Champlin Refining, 283 U.S. at 500. The issues are not “so interwoven” that the

  punitive damages issues cannot be tried separately “without confusion and

  uncertainty, which would amount to denial of a fair trial.” Id. The remand jury

  will not have occasion to, and will not be permitted to, reexamine the findings that

  — to use R.J. Reynolds’ term –– “inhere” in the first jury’s verdict on class

  membership.

                          3. The Comparative Fault Findings


                                            40
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 41 of 55 PageID 10846
                Case: 18-11901 Date Filed: 09/15/2020 Page: 41 of 53



        R.J. Reynolds also argues that “the question whether [Mrs. Sowers] is

  entitled to punitive damages . . . is intimately bound up with the question of

  comparative fault.” Response and Reply Br. at 36. That’s so, according to R.J.

  Reynolds, because: “[b]oth issues require a jury to make a finding not just on the

  existence of Reynolds’s negligence, but also the extent and nature of the negligent

  conduct. The only difference is that the comparative fault issue further requires the

  jury to compare Reynolds’s negligent conduct to Mr. Sowers’s own negligence.”

  Id. That is how R.J. Reynolds sees it. We see it differently.

        To begin with, the first jury in this case was neither asked nor permitted to

  decide whether R.J. Reynolds committed the tort of negligence or to determine

  how negligent the company was. Because of the Engle decision itself, once a

  plaintiff’s class membership is established in an Engle progeny trial, the jury has to

  take as given — it is instructed to accept as an established fact –– that the

  defendant in that progeny case has been negligent. See Douglas, 110 So. 3d at

  429–30 (“[T]he Second District misapplied our decision in Engle when it required

  a separate causation instruction and finding for the negligence claim. . . . [T]he

  Phase I jury already determined that the defendants’ conduct subjects them to

  liability to Engle class members under this negligence theory. Therefore, . . .

  individual plaintiffs must establish (i) membership in the Engle class; (ii)

  individual causation, i.e., that addiction to smoking the Engle defendants’


                                            41
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 42 of 55 PageID 10847
                Case: 18-11901 Date Filed: 09/15/2020 Page: 42 of 53



  cigarettes containing nicotine was a legal cause of the injuries alleged; and (iii)

  damages.”). The first jury in the present Engle progeny case was instructed in no

  uncertain terms that if it found Mr. Sowers was a member of the Engle class, it had

  to accept as proven a number of facts, including: “[t]hat all of the Engle defendants

  were negligent.” And soon after that the jury was again instructed: “One of the

  Engle findings was that the Defendants were negligent with respect to their

  manufacture and sale of cigarettes and, you must accept that determination.”

  There were no factual issues about R.J. Reynolds’ negligence left over from the

  original Engle decision for the first jury in this individual case to decide;

  negligence was already established as a matter of law for all class members in all

  Engle progeny trials, including this one. And to the extent it is relevant to punitive

  damages, negligence will be established through the law of the case in the punitive

  damages trial on remand; the remand jury will be instructed to accept as a given

  that R.J. Reynolds was negligent.

        The same is true of strict liability. There were no factual issues about R.J.

  Reynolds’ strict liability left over from the Engle class action case for the first jury

  in this individual case to decide. Id. at 429. Strict liability was already established

  as a matter of law for all class members in all Engle progeny trials who prove

  individual causation, meaning that addiction to the Engle defendants’ cigarettes

  containing nicotine was a legal cause of the injuries alleged. See id. (“[L]egal


                                             42
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 43 of 55 PageID 10848
                Case: 18-11901 Date Filed: 09/15/2020 Page: 43 of 53



  causation for the strict liability claim was established by proving that addiction to

  the Engle defendants’ cigarettes containing nicotine was a legal cause of the

  injuries alleged. When an Engle class member makes this showing, injury as a

  result of the Engle defendants’ conduct is assumed based on the Phase I common

  liability findings.”). And if it were relevant to punitive damages, strict liability

  would be established through the law of the case in the punitive damages trial on

  remand, and the remand jury would be instructed to accept it as given.

        The first jury’s comparative fault determination in this case did not require it

  to make any findings that are interwoven with any of the findings that the remand

  jury will have to make in reaching a punitive damages verdict. A close look at the

  Florida law on comparative fault and on punitive damages reveals that the two

  determinations do not overlap. They are separable.

        Florida is a pure comparative fault jurisdiction. See Fla. Stat. § 768.81(2);

  Am. Home Assurance Co. v. Nat’l R.R. Passenger Corp., 908 So. 2d 459, 468 (Fla.

  2005) (explaining that Florida “abolished contributory negligence in favor of the

  doctrine of comparative negligence”). That means, at least where the jury does not

  find for the plaintiff on any intentional tort, an Engle progeny plaintiff’s

  compensatory damages award is reduced by a percentage equal to how much he

  was at fault for causing his own injury. See Fla. Stat. § 768.81(2); Schoeff, 232

  So. 3d at 305 (holding that “when a jury finds for an Engle progeny plaintiff on


                                             43
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 44 of 55 PageID 10849
                Case: 18-11901 Date Filed: 09/15/2020 Page: 44 of 53



  intentional tort claims, the plaintiff’s award may not be reduced by comparative

  fault”).

         Comparative fault is an affirmative defense. Bongiorno v. Americorp, Inc.,

  159 So. 3d 1027, 1029 (Fla. 5th DCA 2015). To get its benefit, the defendant has

  to plead and prove that even though he may have caused the injury, the plaintiff

  also contributed to causing it. See Fla. Stat. § 768.81(3)(a)1–2 (requiring that

  “defendant must affirmatively plead the fault of a nonparty” and “must prove at

  trial, by a preponderance of the evidence, the fault of the nonparty”). In Florida

  cause is equated with fault, and fault is equated with liability or is a defense to it.

  Fabre v. Marin, 623 So. 2d 1182, 1185 (Fla. 1993). One whose conduct was

  entirely or partially the legal cause of an injury is entirely or partially at fault for

  that injury. See Drew v. Tenet St. Mary’s, Inc., 46 So. 3d 1165, 1167 (Fla. 4th

  DCA 2010) (Contributory fault concerns “conduct on the part of the plaintiff

  which falls below the standard to which he should conform for his own

  protection.”) (quotation marks omitted). Establishing comparative fault is akin to

  proving the elements of negligence against the plaintiff. See Borenstein v. Raskin,

  401 So. 2d 884, 886 (Fla. 3d DCA 1981). The defense of comparative fault is

  focused entirely on whether, and to what extent, the plaintiff’s conduct was a legal

  cause of his own injuries. It is not focused on how negligent the defendant was.




                                              44
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 45 of 55 PageID 10850
                Case: 18-11901 Date Filed: 09/15/2020 Page: 45 of 53



        The instructions on comparative fault that the court gave the first jury reflect

  that. Here are those instructions:

               If you find that Mrs. Sowers proved by a preponderance of the evidence
        that smoking cigarettes manufactured by R.J. Reynolds was a legal cause of
        Mr. Sowers’s lung cancer and death, then you must consider, only with regard
        to Mrs. Sowers’s negligence and strict liability claims, the extent to which Mr.
        Sowers’s own conduct was also a legal cause of such injuries. However, it is
        Defendants’ burden to prove the degree to which Mr. Sowers was at fault by
        a preponderance of the evidence.
               Allocating a percentage of fault to Mr. Sowers will not necessarily
        prevent Mrs. Sowers from recovering compensatory damages on her
        negligence and strict liability claims; it will only reduce the amount that she
        may recover as to those two claims. In other words, if you find that Mr.
        Sowers is, for example, 50% responsible for his own injuries, you would fill
        in that percentage as your finding on the verdict form. Such a finding would
        not prevent Mrs. Sowers from recovering; the Court will prepare the judgment
        to be entered and will reduce Mrs. Sowers’s total damages as required by law
        on those two claims. Of course, by using the number 50% as an example, I
        do not mean to suggest to you any specific figure at all. You might find 0%
        or 100%.
               After deciding the degree of fault to be allocated to Mr. Sowers, stated
        in terms of a percentage, you will then decide, based upon a preponderance of
        the evidence, the degree of fault to be assigned to R.J. Reynolds. The
        percentage you assign to R.J. Reynolds and Mr. Sowers must total 100%.




                                           45
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 46 of 55 PageID 10851
                Case: 18-11901 Date Filed: 09/15/2020 Page: 46 of 53



           The first jury was not asked to examine R.J. Reynolds’ conduct in order to

  measure the nature or extent of its negligence or strict liability, but instead it was

  asked to find the extent to which Mr. Sowers’ own conduct was a legal cause of his

  injury. And the jury was told to express Mr. Sowers’ share of the fault as a

  percentage of the total fault or responsibility for the injury. That would be his

  fault-based measure of responsibility for the injuries he suffered. Once the jury

  determined that, it was to subtract his percentage of the fault from one hundred

  percent –– simple math –– in order to determine R.J. Reynolds’ fault-based

  measure of responsibility for the injury Mr. Sowers had suffered. The first jury

  followed its instructions and decided that R.J. Reynolds and Mr. Sowers were each

  fifty percent at fault. If that comparative fault determination were relevant to the

  punitive damages determination that the remand jury will be making, it would be

  law of the case that each party was fifty percent at fault, and the remand jury would

  be instructed to take that as a given. As a result, the remand jury would not have to

  reexamine any factual issues the first jury decided when it determined comparative

  fault.

           But the remand jury will not be permitted, much less required, to consider

  comparative fault anyway. The comparative fault issue is not interwoven with the

  punitive damages issue. The findings of the first jury about comparative fault don’t




                                             46
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 47 of 55 PageID 10852
                Case: 18-11901 Date Filed: 09/15/2020 Page: 47 of 53



  overlap with the findings the remand jury will have to make in deciding about

  punitive damages. They are separable.

        As for the intentional misconduct basis for punitive damages, the first jury’s

  comparative fault instructions did not ask it to decide whether R.J. Reynolds “had

  actual knowledge of the wrongfulness of the conduct and the high probability that

  injury or damage to the claimant would result and, despite that knowledge,

  intentionally pursued that course of conduct, resulting in injury or damage.” See

  Fla. Stat. § 768.72(2)(a). Instead, the instructions asked the first jury about Mr.

  Sowers’ percentage of fault, and indirectly (through subtraction) about R.J.

  Reynolds’ percentage of fault. They did not ask whether R.J. Reynolds was guilty

  of intentional misconduct. That is a separate question left for the remand jury to

  answer. See Burkhart v. R.J. Reynolds Tobacco Co., 884 F.3d 1068, 1083 (11th

  Cir. 2018) (noting that the jury is tasked with deciding punitive damages liability).

        As for the gross negligence alternative basis for punitive damages, the first

  jury’s comparative fault instructions did not ask it whether R.J. Reynolds’ conduct

  was “so reckless or wanting in care that it constituted a conscious disregard or

  indifference to the life, safety, or rights of persons exposed to such conduct.” See

  Fla. Stat. § 768.72(2)(b). That question is left for the remand jury to decide.

        Comparative fault and punitive damages are distinctly different. Fault is

  about responsibility for bringing about an injury; comparative fault is about how


                                            47
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 48 of 55 PageID 10853
                Case: 18-11901 Date Filed: 09/15/2020 Page: 48 of 53



  much of the entire cause of the injury each party is responsible for. Comparative

  fault is an affirmative defense that can reduce the amount of compensatory

  damages included in the judgment; it cannot reduce the amount of punitive

  damages and has no application to them. See Fla. Stand. Jury Instr. 401.22a

  (noting that comparative fault as an affirmative defense); Fla. Standard Jury

  Instruction 503.1c(2) (providing no mention of a claimant’s comparative fault in

  determining the amount of punitive damages). Punitive damages are about

  whether a defendant should be punished by being forced to pay more than the

  amount necessary to compensate the plaintiff for the injury the defendant has

  caused. See Soffer, 187 So. 3d at 1222 (“The jury is instructed that, based on the

  allegedly intentional misconduct or gross negligence, it must determine whether

  punitive damages are warranted ‘as punishment’ against the defendant and ‘as a

  deterrent to others.’”). Compensatory damages are not designed to punish or to

  deter. Am. Cyanamid Co. v. Roy, 498 So. 2d 859, 861 (Fla. 1986) (Punitive

  damages “are assessed in a dramatically different manner than compensatory

  damages,” and they are “based not on the plaintiff's actual damages but upon the

  wealth of the defendant and the perceived need to punish and deter.”). Punitive

  damages are focused entirely on the defendant and its conduct. Compensatory

  damages are not.




                                           48
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 49 of 55 PageID 10854
                Case: 18-11901 Date Filed: 09/15/2020 Page: 49 of 53



        In summary, the findings underlying the first jury’s comparative fault verdict

  are concerned solely with determining the amount of compensatory damages that

  will be awarded. Those findings do not overlap with the punitive damages

  findings that the remand jury will be called on to make (about whether R.J.

  Reynolds engaged in intentional misconduct or was grossly negligent) in the

  course of deciding whether to punish R.J. Reynolds and attempt to deter others

  from similar conduct. The issues are “so distinct and separable” that they may be

  tried separately “without injustice”; they are not “so interwoven” that they cannot

  be tried separately “without confusion and uncertainty, which would amount to

  denial of a fair trial.” Champlin Refining, 283 U.S. at 500.

                     4. The Compensatory Damages Determination

        We have saved R.J. Reynolds’ worst argument for last. Bear in mind that

  the first jury was instructed that in determining the amount of compensatory

  damages it “should assess the amount you find to be justified by a preponderance

  of the evidence as full, just and reasonable compensation for all of the damages for

  Mr. Sowers’s lung cancer and death, no more and no less.” And it was further

  instructed that: “Compensatory damages are not allowed as a punishment and must

  not be imposed or increased to penalize the Defendants.”

        Still, R.J. Reynolds contends that the amount of punitive damages that the

  remand jury will assess is intertwined with the first jury’s compensatory damages


                                           49
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 50 of 55 PageID 10855
                Case: 18-11901 Date Filed: 09/15/2020 Page: 50 of 53



  assessment because once the first jury found against Mrs. Sowers on the fraud

  claims it knew that it could not award her any punitive damages. The jury knew

  that it couldn’t because it had been told that based on the existing law at the time.

  As a result, R.J. Reynolds speculates, conjectures, and assumes that the first jury in

  this case “might have adjusted [its compensatory damages award] upward knowing

  that [Mrs. Sowers] would receive no punitive damages.” Response and Reply Br.

  at 39. Even though the jury was emphatically instructed not to do so.

        In other words, R.J. Reynolds thinks we ought to presume that the jurors in

  the first trial violated their oath and flouted their instructions. This is R.J.

  Reynolds’ worst argument because:

        We not only can, but we must, presume that juries follow their
        instructions. The presumption that they do is rock solid law enshrined
        in a host of decisions of the Supreme Court and this Court. See, e.g.,
        Kansas v. Carr, ––– U.S. ––––, 136 S.Ct. 633, 645 (2016); Penry v.
        Johnson, 532 U.S. 782, 799 (2001); Weeks v. Angelone, 528 U.S. 225,
        234 (2000); Richardson v. Marsh, 481 U.S. 200, 206–07 (1987)
        (referring to “the almost invariable assumption of the law that jurors
        follow their instructions, which we have applied in many varying
        contexts.”) (citation omitted); Francis v. Franklin, 471 U.S. 307, 324
        n.9 (1985) (recognizing “the crucial assumption underlying our
        constitutional system of trial by jury that jurors carefully follow
        instructions”); United States v. Zitron, 810 F.3d 1253, 1255–58 (11th
        Cir. 2016); Greene v. Upton, 644 F.3d 1145, 1157 (11th Cir. 2011);
        Puiatti v. McNeil, 626 F.3d 1283, 1314–15 (11th Cir. 2010).


  In re Price, 964 F.3d 1045, 1049 (11th Cir. 2020). If bad arguments could blush, this

  one would be radiantly red.


                                              50
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 51 of 55 PageID 10856
                Case: 18-11901 Date Filed: 09/15/2020 Page: 51 of 53



               VII. IMMEDIATE PAYMENT OF THE COMPENSATORY
                   DAMAGES AWARD AFTER THE MANDATE ISSUES

        In the last paragraph of the last brief she filed in this appeal, Mrs. Sowers

  states that if we order the case remanded for a trial on the punitive damages issues

  alone, as we are doing, she “intends to enforce the compensatory damages

  judgment before the punitive damages retrial occurs.” Reply Br. at 29. We take

  that as a request that we direct the district court to order execution on the

  compensatory damages part of the judgment immediately after issuance of the

  mandate in this appeal. We will.

        Courts have done this sort of thing before. See Dempsey By & Through

  Dempsey v. United States, 32 F.3d 1490, 1497–98 (11th Cir. 1994) (Carnes, J.,

  concurring) (explaining why this Court had entered an immediate affirmance of the

  uncontested part of a monetary judgment in that case and ordered that amount paid

  then, instead of allowing it to go unpaid until the appeal of the contested part of the

  judgment was completed); Barnes v. United States, 678 F.2d 10, 11, 13 (3d Cir.

  1982) (entering over the objection of the government a partial summary affirmance

  of the uncontested part of a FTCA damages judgment so the plaintiff could collect

  it before the appeal of the contested part was decided on appeal); Carter v. United

  States, 333 F.3d 791, 793 (7th Cir. 2003) (recounting that it had entered a partial

  affirmance in the plaintiff’s favor for the uncontested part of the judgment on

  appeal, even though her appeal of the district court’s reduction in the amount of
                                            51
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 52 of 55 PageID 10857
                Case: 18-11901 Date Filed: 09/15/2020 Page: 52 of 53



  another award had still been pending); King Instrument Corp. v. Otari Corp., 814

  F.2d 1560, 1563 (Fed. Cir. 1987) (explaining that “[i]t was therefore not incorrect

  or an abuse of discretion for the trial judge to order execution on that portion of the

  judgment which was final” after having been affirmed on appeal, before disposing

  of the remaining issue that had been remanded to it).

        And Congress has authorized federal courts of appeals to “remand the cause

  and direct the entry of such appropriate judgment, decree, or order, or require such

  further proceedings to be had as may be just under the circumstances.” 28 U.S.C.

  § 2106. This litigation, including the original class action, has been going on for a

  quarter of a century. When it began Mrs. Sowers was in her sixties. She is now in

  her mid-nineties. The part of the judgment we are affirming establishes that R.J.

  Reynolds owes Mrs. Sowers $2,125,000 for the injuries the company has caused

  her. It is “just under the circumstances” that R.J. Reynolds pay her what it owes

  her, and sooner rather than later.

        When and if our decision affirming the compensatory damages part of the

  judgment of the district court becomes final, the district court on remand is

  directed to see that the compensatory damages award, plus any applicable interest

  or other amounts due because of the award, is paid forthwith after issuance of the

  mandate instead of being delayed until after disposition of the punitive damages

  issues.


                                            52
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 53 of 55 PageID 10858
                Case: 18-11901 Date Filed: 09/15/2020 Page: 53 of 53



                                   VIII. CONCLUSION

        The district court did not err in preventing R.J. Reynolds from presenting

  evidence of the Sowers’ divorce and remarriage or in denying R.J. Reynolds a new

  trial based on arguments Mrs. Sowers’ counsel made in closing. We affirm the

  district court’s judgment on compensatory damages. And that judgment, plus any

  applicable interest and other amounts, must be paid expeditiously after the mandate

  issues in this appeal.

        The district court did err, through no fault of its own, in denying Mrs.

  Sowers the opportunity to seek punitive damages on her negligence and strict

  liability claims. We vacate that part of its judgment and remand for a trial limited

  to the punitive damages issue.

        AFFIRMED IN PART, REVERSED IN PART, AND REMANDED

  WITH INSTRUCTIONS.




                                           53
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 54 of 55 PageID 10859
                 Case: 18-11901 Date Filed: 09/15/2020 Page: 1 of 1


                                              UNITED STATES COURT OF APPEALS
                                                 FOR THE ELEVENTH CIRCUIT

                                                ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                              56 Forsyth Street, N.W.
                                                              Atlanta, Georgia 30303


  David J. Smith                                                                                                         For rules and forms visit
  Clerk of Court                                                                                                         www.ca11.uscourts.gov

                                                           September 15, 2020

   MEMORANDUM TO COUNSEL OR PARTIES

   Appeal Number: 18-11901-JJ
   Case Style: Mary Sowers v. R.J. Reynolds Tobacco Company, et al
   District Court Docket No: 3:09-cv-11829-WGY-JBT

   This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system, unless
   exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF system by registering for an
   account at www.pacer.gov. Information and training materials related to electronic filing, are available at
   www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this day been
   entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

   The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing en
   banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for rehearing
   or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules. Costs are governed
   by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and an objection thereto is
   governed by 11th Cir. R. 39-2 and 39-3.

   Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
   persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In addition, a
   copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for rehearing en banc. See
   11th Cir. R. 35-5(k) and 40-1 .

   Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on the
   appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for writ of
   certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
   cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

   Pursuant to Fed.R.App.P. 39, costs taxed against appellant R.J Reynolds Tobacco Company.

   Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

   For questions concerning the issuance of the decision of this court, please call the number referenced in the signature block
   below. For all other questions, please call Tiffany A. Tucker, JJ at (404)335-6193.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Jeff R. Patch
   Phone #: 404-335-6151

                                                                                               OPIN-1A Issuance of Opinion With Costs
Case 3:09-cv-11829-WGY-JBT Document 190 Filed 09/15/20 Page 55 of 55 PageID 10860


   From:            ecf_help@ca11.uscourts.gov
   To:              FLMD_EFILE_APPEALS
   Subject:         18-11901-JJ Mary Sowers v. R.J. Reynolds Tobacco Company, et al "Opinion Issued On the Courts own Motion Opinion" (3:09-cv-11829-WGY-JBT)
   Date:            Tuesday, September 15, 2020 11:09:35 AM




   ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
   (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
   filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing.

                                                               United States Court of Appeals for the Eleventh Circuit

   Notice of Docket Activity

   The following transaction was filed on 09/15/2020
   Case Name:        Mary Sowers v. R.J. Reynolds Tobacco Company, et al
   Case Number:   18-11901
   Document(s): Document(s)


   Docket Text:
   Opinion issued by court as to Appellant-Cross Appellee R.J. Reynolds Tobacco Company. Decision: Affirmed in part, Reversed in part, and Remanded.
   Opinion type: Published. Opinion method: Signed. The opinion is also available through the Court's Opinions page at this link
   http://www.ca11.uscourts.gov/opinions.(18-11902X)

   Notice will be electronically mailed to:

   Jason Todd Burnette
   Clerk - Middle District of Florida, Clerk of Court
   Richard M. Heimann
   Andrew R. Kaufman
   Robert J. Nelson
   Stephanie Ethel Parker


   Notice sent via US Mail to:


   Edward M. Carter
   Jones Day
   325 JOHN H MCCONNELL BLVD STE 600
   COLUMBUS, OH 43215

   The following document(s) are associated with this transaction:
   Document Description: Opinion Issued
   Original Filename: 201811901.pdf
   Electronic Document Stamp:
   [STAMP acecfStamp_ID=1160056652 [Date=09/15/2020] [FileNumber=9187617-0]
   [29b8499cacd7fd83361e644d17809f0e932919dc6971af434f6bd3e54048e995ac98f5e40548821b2dc72a2e97a50a96cac3c82e3291c272653b6b5c721a40c6]]

   Document Description: OPIN-1A Notice to Counsel/Parties
   Original Filename: /opt/ACECF/live/forms/JeffreyPatch_1811901_9187617_OPIN-1AIssuanceofOpinionWithCosts_301.pdf
   Electronic Document Stamp:
   [STAMP acecfStamp_ID=1160056652 [Date=09/15/2020] [FileNumber=9187617-1]
   [10dfda33d9ea0e85dd05acb59f9459ff5ddfb99644b385afdbe9337b7a59f57295da4e9e56a7fc19fa950c624384f2029fa6d5e768b85f9053eca763fbc623df]]
   Recipients:

          Jason Todd Burnette
          Edward M. Carter
          Clerk - Middle District of Florida, Clerk of Court
          Richard M. Heimann
          Andrew R. Kaufman
          Robert J. Nelson
          Stephanie Ethel Parker
